DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites “wherein the sensor is positioned completely within the distal portion of the elongate tube” in lines 1-2 of the claim, which is already previously recited in .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5-9, 11-14, 16, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 20110060214) in view of Noone et al (US 5916178) and further in view of Kesten et al (US 20160310042).
Regarding claims 1 and 21, Makower discloses a guidewire (10), comprising: (a) an elongate tube (10) including: (i) a proximal portion (PE) and (ii) a distal portion (DE), wherein the distal portion has an outer diameter sized and configured to fit within a drainage passageway of the paranasal sinus (paragraph 0071), and  a tubular profile having an interior surface and an exterior surface (figure 1A, exterior surface is defined by outside surface of outer member 18 and cover 17 and tip 15) with an exterior surface extending between the proximal portion and the distal portion (figure 1A), wherein the elongate tube is formed of stainless steel and rigid plastic (paragraph 0077); (b) a connector (27) coupled  to the proximal portion of the elongate tube (Figure 1), the connector is configured to communicate with a navigation system (paragraph 0077, 27, 23, 25), wherein the elongate tube is rotatable relative to the connector (figure 1, can be disconnected and rotated); (c) a sensor (16) fixed and positioned completely within the distal portion of the elongate tube (figure 1A, 16 is within outer surface of elongate tube 10); and (d) a conduit (paragraph 0071, elongate member is tubular, figure 1A, lumen of core member), wherein the conduit extends from the connector to the sensor wherein the conduit is configured to communicate a signal from the sensor to the connector (figure 1 and 1A, paragraph 0071, sensor leads 14 extend from sensor through lumen of core member to proximal end of the guidewire…a connector 21 is located on the proximal 
Noone et al (hereafter Noone) discloses it was known in the art at the time of the invention for guidewires comprising a tubular profile with a core wire to have a non-coiled exterior surface along the entirety of the elongate tube between and including the proximal portion and the distal portion, wherein the exterior surface does not have any narrow gaps or crevices (C:2, L:50-65,C:3, L:26-35; Figure 1) as an alternative to spring coiled guidewires in order to better pass through tight lesions and avoid catching on devices being passed over them (C: 2, L:38-45) and for easier manufacturing. Therefore, since Makower discloses that the outer spring coil 18 is optional and Noone further teaches that it was known to one with ordinary skill in the art at the time of the invention to have a tubular profile comprising a non-coiled exterior surface without any narrow gaps or crevices, it would have been obvious to one with ordinary skill in the art at the time of the invention to also make the tubular profile 18 of Makower comprised of an elastomer or alloy, as taught by Noone, such that it is non-coiled along the entirety of the elongate tube between and including the proximal portion and the distal portion without any narrow gaps or crevices, in order to pass through tight lesions, avoid catching on devices being passed over them, and ease manufacturing. Makower further discloses the materials of the elongate tube, but does not specifically disclose that they are configured to tolerate sterilization. 

Regarding claim 2, Makower in view of Noone in view of Kesten teaches all of the limitations set forth in claim 1, wherein Makower further discloses the elongate tube includes a bend along the distal portion such that the distal portion is transversely oriented relative to the proximal portion (figure 2A).
Regarding claim 5, Makower in view of Noone in view of Kesten teaches all of the limitations set forth in claim 4, wherein Makower further discloses the sensor is disposed within the distal portion adjacent to the atraumatic tip (figure 2a) such that the sensor is configured to transmit a signal indicative of the location of the atraumatic tip to the navigation system (paragraph 0077-0078).
Regarding claim 6, Makower in view of Noone in view of Kesten teaches all of the limitations set forth in claim 1, wherein Makower further teaches a hypotube (17 ) securely attached to the distal portion of the elongate tube at a joint (connection point between 17 and 18 is a joint).  

Regarding claim 9, Makower in view of Noone in view of Kesten teaches all of the limitations set forth in claim 1, wherein Makower further discloses it was known in the art at the time of the invention to include a plastic tube securely attached to the distal portion of a tube to be introduced into the sinuses, wherein the plastic tube further comprises a bend (desired curvature, paragraph 0077) such that the tube has a longitudinal length that is transverse to the elongate tube (figure 2a, curve can be between 70-135 degrees and thus encompasses 90 degrees, paragraph 0077). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to also include a pre-formed bend located distal to the joint of the hypotube of the elongate tube of the guidewire, such that the hypotube has a longitudinal length that is transverse to the elongate tube (figure 2A) in order to access the ostium of a maxillary sinus.
Regarding claim 11 and 12, Makower in view of Noone in view of Kesten teaches all of the limitations set forth in claim 6, wherein the sensor would further be disposed within the hypotube (figure 1A), wherein the conduit extends through the joint and into the hypotube 
Regarding claim 13, Makower in view of Noone in view of Kesten teaches as system comprising the guidewire set forth in claim 1, wherein Makower further teaches the system further comprises a dilation catheter (30, 40, paragraph 0076, 0079) comprises (i) a shaft (32) defining a lumen (guidewire lumen, paragraph 0079), wherein the elongate tube (10) is slidably disposed in the lumen, and (ii) an expandable dilator (paragraph 080, balloon) positioned at a distal portion of the shaft, wherein the expandable dilator in a non-expanded state is configured to fit within a drainage passageway of a paranasal sinus, wherein the expandable dilator in an expanded state is configured to dilate a drainage passageway of a paranasal sinus (paragraph 0080).
Regarding claim 14, Makower in view of Noone in view of Kesten teaches all of the limitations set forth in claim 13, wherein Makower further teaches a guide (20), wherein the dilation catheter is slidably disposed in the guide (figure 9), wherein the guidewire and dilation catheter are configured to move relative to the guide (paragraph 0104). 
Regarding claim 16, Makower in view of Noone in view of Kesten teaches all of the limitations set forth in claim 1, further comprising a core wire (10) disposed within the elongate tube and extending from the proximal portion to a point proximate to the distal portion (paragraph 0079).
Regarding claim 22, , Makower in view of Noone in view of Kesten teaches all of the limitations set forth in claim 1, wherein the connector (27) is directly coupled to the proximal 
Regarding claim 23, Makower discloses a guide (20) having proximal and distal ends and a lumen extending therebetween (figure 2A),  a guidewire (10), comprising: (a) an elongate tube (10) configured to move within the lumen of the guide (paragraph 0104), the elongate tube including: (i) a proximal portion (PE) and (ii) a distal portion (DE), wherein the distal portion has an outer diameter sized and configured to fit within a drainage passageway of the paranasal sinus (paragraph 0071), and  a tubular profile having an interior surface and an exterior surface (figure 1A, exterior surface is defined by outside surface of outer member 18 and cover 17 and tip 15) with an exterior surface extending between the proximal portion and the distal portion (figure 1A), wherein the elongate tube is formed of stainless steel and rigid plastic (paragraph 0077); (b) a core wire (19)configured to provide additional column strength to the elongate tube (paragraph 0071), wherein the core wire is disposed within the elongate tube (figure 2A, paragraph 0071), wherein the core wire extends from the proximal portion to a point proximate the distal portion, wherein the core wire is fixedly secured to the elongate tube (paragraph 0071); (c) a connector (27) coupled  to the proximal portion of the elongate tube (Figure 1), the connector is configured to communicate with a navigation system (paragraph 0077, 27, 23, 25), wherein the elongate tube is rotatable relative to the connector (figure 1, can be disconnected and rotated); (d) a sensor (16) positioned in or adjacent to the distal portion of the elongate tube (figure 1A , 16 is within outer surface of elongate tube 10); and (d) a conduit (paragraph 0071, elongate member is tubular, figure 1A, lumen of core member) disposed within the elongate tube, wherein the conduit extends from the connector to the sensor 
Noone et al (hereafter Noone) discloses it was known in the art at the time of the invention for guidewires comprising a tubular profile with a core wire to have a non-coiled exterior surface along the entirety of the elongate tube between and including the proximal portion and the distal portion, wherein the exterior surface does not have any narrow gaps or crevices (C:2, L:50-65,C:3, L:26-35; Figure 1) as an alternative to spring coiled guidewires in order to better pass through tight lesions and avoid catching on devices being passed over them (C: 2, L:38-45) and for easier manufacturing. Therefore, since Makower discloses that the outer spring coil 18 is optional and Noone further teaches that it was known to one with ordinary skill in the art at the time of the invention to have a tubular profile comprising a non-coiled exterior surface without any narrow gaps or crevices, it would have been obvious to one with ordinary skill in the art at the time of the invention to also make the tubular profile 18 of Makower comprised of an elastomer or alloy, as taught by Noone, such that it is non-coiled along the entirety of the elongate tube between and including the proximal portion and the distal portion without any narrow gaps or crevices, in order to pass through tight lesions, avoid catching on devices being passed over them, and ease manufacturing. Makower further 
Kesten et al (hereafter Kesten) discloses a system and method to map structures of a nasal cavity, wherein the system is configured to cooperate with a navigation system to generate a map of anatomical structures within a patient, and it was known in the art at the time of the invention to sterilize the instrument (paragraph 0150) to keep it sterile until it is opened in a surgical facility. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the device of Makower in view of Noone further out of a material configured to tolerate sterilization, as taught as known in the art for medical devices at the time of the invention by Kesten, in order to sterilize it and keep it sterile until it is opened in a surgical facility. 
Regarding claim 24, Makower in view of Noone in view of Kesten teaches all of the limitations set forth in claim 23, wherein the sensor is fixed within the distal portion of the elongate tube (figure 1A, paragraph 0071). 
Regarding claim 25, Makower discloses a guide (20) having proximal and distal ends and a lumen extending therebetween (figure 2A),  a guidewire (10), comprising: (a) an elongate tube (10) configured to move within the lumen of the guide (paragraph 0104), the elongate tube including: (i) a proximal portion (PE) and (ii) a distal portion (DE), wherein the distal portion has an outer diameter sized and configured to fit within a drainage passageway of the paranasal sinus (paragraph 0071), and  a tubular profile having an interior surface and an exterior surface (figure 1A, exterior surface is defined by outside surface of outer member 18 and cover 17 and tip 15) with an exterior surface extending between the proximal portion and 
Makower further teaches it was known in the art at the time of the invention to include a plastic tube securely attached to the distal portion of a tube to be introduced into the sinuses, wherein the plastic tube further comprises a bend (desired curvature, paragraph 0077) such that the tube has a longitudinal length that is transverse to the elongate tube (figure 2a, curve can be between 70-135 degrees and thus encompasses 90 degrees, paragraph 0077). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to also include a pre-formed bend located distal to the joint of the hypotube of the elongate tube of the guidewire, such that the hypotube has a longitudinal length that is 
Makower does not disclose that the exterior of the surface of the tubular profile that the sensor is disposed within has a non-coiled exterior surface along the entirety of the elongate tube between and including the proximal portion and the distal portion. 
Noone et al (hereafter Noone) discloses it was known in the art at the time of the invention for guidewires comprising a tubular profile with a core wire to have a non-coiled exterior surface along the entirety of the elongate tube between and including the proximal portion and the distal portion, wherein the exterior surface does not have any narrow gaps or crevices (C:2, L:50-65,C:3, L:26-35; Figure 1) as an alternative to spring coiled guidewires in order to better pass through tight lesions and avoid catching on devices being passed over them (C: 2, L:38-45) and for easier manufacturing. Therefore, since Makower discloses that the outer spring coil 18 is optional and Noone further teaches that it was known to one with ordinary skill in the art at the time of the invention to have a tubular profile comprising a non-coiled exterior surface without any narrow gaps or crevices, it would have been obvious to one with ordinary skill in the art at the time of the invention to also make the tubular profile 18 of Makower comprised of an elastomer or alloy, as taught by Noone, such that it is non-coiled along the entirety of the elongate tube between and including the proximal portion and the distal portion without any narrow gaps or crevices, in order to pass through tight lesions, avoid catching on devices being passed over them, and ease manufacturing. Makower further 
Kesten et al (hereafter Kesten) discloses a system and method to map structures of a nasal cavity, wherein the system is configured to cooperate with a navigation system to generate a map of anatomical structures within a patient, and it was known in the art at the time of the invention to sterilize the instrument (paragraph 0150) to keep it sterile until it is opened in a surgical facility. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the device of Makower in view of Noone further out of a material configured to tolerate sterilization, as taught as known in the art for medical devices at the time of the invention by Kesten, in order to sterilize it and keep it sterile until it is opened in a surgical facility. 
Regarding claims 26, , Makower in view of Noone in view of Kesten teaches all of the limitations set forth in claim 6, wherein it further would have been obvious to one with ordinary skill in the art at the time of the invention to make the joint comprise solder or a weld joining the hypotube to the distal portion of the elongate tube at the joint, since the modified device would be formed from a metal material instead of a plastic material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 
Regarding claim 27, Makower in view of Noone in view of Kesten teaches all of the limitations set forth in claim 16, wherein an outer surface of the core wire is fixedly secured to an inner surface of the elongate tube (figure 1A, paragraph 0071). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH T DANG/             Primary Examiner, Art Unit 3771